CUSHING, J.
Epitomized Opinion
Pociey filed an action in the Municipal Court of Cincinnati for rent of certain premises. The defendant, Braun, filed a general denial and by cross-petition set up a claim against defendant in the sum of $5390 for breach of contract. The defendant then moved that the case be certified to the Common Pleas on the ground that the Municipal Court did not have jurisdiction. The plaintiff moved to strike this motion from the files. Both motions were overruled by the Municipal Court. ■ The planitiff then demurred to the cross-petition and it was sustained. The defendant prosecuted error to the Common Pleas, which sustained the judgment of the lower court, and then to the Court of Appeals. Inn reversing the judgments of the lower courts, the Court of Appeáls held:
1. Under GC. 1558-10, even though the amount claimed is in excess of the amount for which the ^Municipal Court may enter judgment, yet the plaintiff is not precluded from filing his action inasmuch Bps he may remit the amount in excess of the juris- [ fictional amount and have judgment in his favor.
2. As the cross-petition did not set forth that the parties had mutually agreed to extend the lease, which was required under the terms of the lease in older for it to be effective, a demurrer to the cross-petition was properly sustained.